Citation Nr: 0301370	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  01-02 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs (VA) 
benefits pursuant to the provisions of 38 U.S.C.A. 
§ 6104(a).


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and S.L.




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The service department indicates that the veteran entered 
the armed forces of the United States on January 15, 1942, 
was beleaguered until May 5, 1942; was in a missing status 
with his unit awaiting surrender from May 6, 1942 to May 
10, 1942; was in a no casualty status from May 11, 1942 to 
September 4, 1945; and had regular Philippine Army service 
from September 5, 1945 until released from the United 
States Armed Forces on June 30, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Manila, Philippines, 
regional office (RO) of the VA.  


FINDINGS OF FACT

1.  By decision dated in December 1976, the RO found that 
by his service in the Japanese-sponsored Bureau of the 
Constabulary, the appellant had rendered assistance to the 
Japanese war effort.

2.  Evidence submitted since the December 1976 decision 
bears directly and substantially on the specific matter 
under consideration, is not cumulative and redundant, and 
is, in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been received subsequent to 
the December 1976 decision, and the claim of revocation of 
forfeiture of VA benefits is reopened.  38 U.S.C.A. §§ 
5108; 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.105(a), 3.156(a) (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in substance argues that he has submitted 
new and material evidence that is sufficient to warrant 
the reopening of his claim pertaining to forfeiture of VA 
benefits, that was decided by the RO in December 1976.  He 
further contends that the evidence of record allows for 
the revocation of the forfeiture of VA benefits.

Relevant law states that any person shown by evidence 
satisfactory to the Secretary to be guilty of mutiny, 
treason, sabotage, or rendering assistance to an enemy of 
the United States or of its allies, shall forfeit all 
accrued and future gratuitous benefits under laws 
administered by the VA.  38 U.S.C.A. § 6104(a); see also 
38 U.S.C. § 3504(a) (1975).  This law is substantially 
unchanged since December 1976.  

The record shows that a December 1976 decision of the RO 
determined that the veteran's membership in the Japanese 
sponsored and controlled Bureau of Constabulary during the 
enemy occupation of the Philippines was of assistance to 
the Japanese government.  Therefore, entitlement to VA 
benefits was forfeited under the provisions of what is now 
38 U.S.C.A. § 6104(a).  The veteran was informed of this 
decision in a December 1976 letter, but did not submit a 
notice of disagreement within one year of receipt thereof.  
Therefore, the December 1976 decision is final, and is not 
subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence has been received with 
respect to a claim that has become final, then the claim 
is reopened and decided on a de novo basis. 38 U.S.C.A. § 
5108.

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant 
and which is, by itself or in combination with other 
evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio.  The law therefore provides 
that evidence proffered by the appellant to reopen his 
claim is presumed credible for the limited purpose of 
ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) 
(to be codified as amended at 38 U.S.C. § 5102 and 5103 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159) 
pertaining to VA duty to assist veterans in the 
development of their claims, appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-2098 (2000)  (VCAA) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  

The evidence considered by the December 1976 decision 
included wartime rosters and records of the Bureau of 
Constabulary.  In addition, there were numerous 
statements, affidavits, and forms completed by the 
veteran.  A field examination was conducted in September 
1975, and depositions of the veteran, of two other former 
Constabulary members, and of a former guerilla leader, 
F.L., were obtained.  The decision noted that the 
veteran's contentions included statements which endeavored 
to show that he was forced to join the Constabulary by the 
Japanese.  However, the decision stated that this was not 
substantiated by official records, and that it was a well 
documented fact that the Japanese did not force 
participation in the Constabulary.  The decision further 
stated that the Constabulary in the area in which the 
veteran served was actively engaged against guerillas and 
the resistance movement.  The evidence in support of these 
statements was not cited.  The RO then determined that the 
records established beyond a reasonable doubt that the 
veteran's membership in the Japanese sponsored and 
controlled Bureau of Constabulary during the enemy 
occupation of the Philippines was of assistance to the 
Japanese government.  Therefore, any rights to VA benefits 
were forfeited under what is now 38 U.S.C.A. § 6104(a).  

The veteran's most recent attempt to reopen his claim was 
received in June 1999.  The additional evidence submitted 
includes an affidavit from F.L.  F.L. stated that he had 
been an officer in the guerillas during the war, covering 
the area from Cagayan, Misamis Oriental to Libertad.  He 
stated that he knew the appellant at that time, and that 
the appellant had worked as a clerk in the Constabulary.  
F.L. said that the appellant was one of his main sources 
for information regarding Japanese troop movements in 
Misamis Oriental, Lanao, Bukidon, and the neighboring 
Japanese held provinces in Mindanao and the Visayas.  He 
added that the appellant's loyalty to his country was 
"above board".  

An affidavit from H.V. was also received in June 1999, 
which stated that he had served in a guerilla force during 
the war in the area from Alubijid to Libertad, Misamis 
Oriental.  H.V. said that he had known the appellant 
during the war, and that the appellant had been a clerk in 
the Constabulary.  He stated that the appellant had been a 
reliable source of information on Japanese troop 
movements, and that his loyalty to the Philippines and the 
United States was beyond doubt.  

Finally, an affidavit from S.L. was received in April 
2001.  S.L. stated that he had been a prisoner of war with 
the appellant.  He said that the appellant had been forced 
at gunpoint to undergo training with the Constabulary, and 
then forced to serve with the Constabulary.  However, the 
veteran had only worked as a clerk, and had forwarded 
information regarding Japanese troop movements to the 
guerilla forces in the area.  

The Board finds that the affidavits of F.L., H.V., and 
S.L. are "new," as their statements were not previously of 
record.  Although F.L. was deposed in September 1975, he 
did not provide the information purporting that the 
appellant provided him with information regarding Japanese 
troop movements at that time.  In whole, and as presumed 
credible as is outlined above, the accounts of F.L., H.V., 
and S.L. suggest that the appellant (1) was compelled to 
serve in the Bureau of the Constabulary; and that (2) he 
actively assisted the guerilla movement during that time, 
either of his own volition or as directed by competent 
command authority of the guerilla forces.

The Board finds that these accounts are material within 
the meaning of 38 C.F.R. § 3.156(a) and relevant caselaw.  
First, in Macarubbo v. Gober, 10 Vet. App. 388, 389 
(1997), the Court observed that the Board had failed to 
adequately explain the reasons and bases for its decision 
that membership in the Bureau of the Constabulary was 
"prima facie" evidence of rendering aid and assistance to 
the enemy.  10 Vet. App. at 390.  The appellant's present 
argument in this matter is that his participation in 
Bureau of the Constabulary activities was minimal, and to 
the extent that it was not, he was compelled to 
participate.  In other words, the appellant is presently 
arguing that but for the element of compulsion, he would 
in fact have been found to be a mere member of the Bureau 
of the Constabulary.

The Court in Trilles v. West, 13 Vet. App. 314 (2000) did 
not delineate what new and material evidence would be 
required in order to reopen VA benefits eligibility 
forfeiture cases such as this.  The Court specifically 
left this question to the Secretary of VA and to Board.  
13 Vet. App. at 327.  However, the Board notes that in a 
dissenting opinion in Trilles, Chief Judge Nebeker 
specifically stated: "I ask what else could it be but 
evidence tending to negate the established fraud."  13 
Vet. App. at 340 [italics added by the Board].  By way of 
application, new and material evidence in this case would 
therefore be evidence tending to negate the established 
basis of the finding that the appellant had provided aid 
and assistance to the enemy.

Applying the language as is noted above from the Macarubbo 
and Trilles cases, the appellant has submitted evidence 
that, when presumed credible, his participation in the 
Bureau of the Constabulary was compelled, thus negating 
the basis for the finding that he participated in 
treasonous activities against the United States.

New and material evidence having been presented, the claim 
is reopened and will be remanded for further development. 


ORDER

New and material evidence having been presented, the claim 
is reopened. To that extent only, the appeal is allowed.


REMAND

Having found that the claim is reopened does not end the 
Board's inquiry.  As is noted above, this presumption is 
made only for the purpose of determining whether the case 
should be reopened.  Once the evidence is found to be new 
and material and the case is reopened, the presumption 
that it is credible and entitled to full weight no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, as noted above, although the VCAA dos not apply 
with respect to consideration of the matter of whether new 
and material evidence has been submitted, once a claim has 
been reopened, as here, the VCAA does become applicable.

The appellant's principal contention is that he was forced 
to join the Bureau of the Constabulary.  He further 
contends that while he was a member of the Bureau of 
Constabulary, his service to the Japanese occupying forces 
were negligible, and that during his compelled membership 
he aided and assisted the Philippine guerilla movement.  
In essence, the appellant contends that he therefore did 
not render assistance to an enemy of the United States 
within the meaning of 38 U.S.C.A. § 6104(a).

The record does not contain sufficient historical 
information to evaluate the appellant's accounts and 
contentions.  The Board observes in this regard that at 
various times throughout the course of the appellant's 
correspondence with VA, it has been reported that the 
Bureau of the Constabulary did not compel its members to 
join and that membership in the organization had been 
restricted to those who volunteered their services.  See, 
e.g., Forfeiture Decision dated December 1976.  While this 
statement may or may not be true, there is no documentary 
evidence to support it within the claims folder. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant desires to submit any 
further evidence that is not presently 
of record.  If appropriate, the 
appellant should be provided with the 
necessary authorizations for the 
release of any records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder. 

2.  The RO should research, through any 
local records depositories, the 
activities of the Japanese sponsored 
Bureau of the Constabulary in the area 
of Cagayan, Misamis Oriental to 
Libertad during the period the 
appellant is alleged to have been a 
participating member.  In particular, 
the RO should obtain any and all 
documents in the operations area that 
detail the activities of the Bureau of 
the Constabulary; and any and all 
documents and records that mention the 
appellant by name that have not 
previously been obtained.  Evidence 
that tends to show whether the Japanese 
forced participation in the 
Constabulary should also be sought.  
All relevant documents and records 
should be copied and enclosed in the 
claims folder.  Historical papers or 
studies regarding the membership and 
activities of the Bureau of 
Constabulary may also be appropriate, 
and any which may be utilized should be 
copied and placed in the claims folder.  
If appropriate, the Manila RO may 
conduct a field examination to conduct 
any further necessary investigation.

3.  The RO should research and document 
the details of the claimed guerilla 
service of F.L. and H.V.  Official 
verification of guerilla service for 
F.L. and H.V. should be obtained from 
the appropriate sources and placed in 
the claims folder.  The ranks held by 
F.L. and H.V. should be verified, as 
well as the dates these ranks were 
obtained.  Documentation of the areas 
of operation for the units in which 
F.L. and H.V. served should also be 
obtained, as well as the dates of 
operation.  In addition, the RO should 
research and document the military 
service of S.L.  In particular, the RO 
should obtain evidence from official 
sources concerning the length and 
nature of the military service of S.L.  
This should include names and locations 
of units, and of any prisoner of war 
camps in which S.L. may have been held.  
Any other evidence that would tend to 
show or not show that S.L. had wartime 
contact with the veteran should be 
obtained and placed in the claims 
folder.  

4.  If appropriate, the RO should 
contact the National Personnel Records 
Center or any other appropriate records 
depository and request that the 
depository research its files to obtain 
any substantiation of the appellant's 
account.

5.  The RO should take such additional 
development action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claim.  Following such development, the 
RO should review and readjudicate the 
claim on a de novo basis.  If any such 
action does not resolve the claim, or 
if the RO chooses to take no additional 
development action, the RO shall issue 
the appellant a Supplemental Statement 
of the Case pertaining to that issue.  
The appellant should be given notice 
of, and appropriate opportunity to 
exercise, his appeal rights.  
Thereafter, the case should be returned 
to the Board, if in order. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



